Title: To George Washington from Laurence Muse, 1 February 1794
From: Muse, Laurence
To: Washington, George


          
            Sir
            Virginia, Port Tappahannock February 1. 179[4]
          
          Being under apprehensions of a new appointments taking place in the Collectors Office
            for this Port, I take the liberty of advising you that I am a candidate for that
              office. I should have made personal application for that
            appointment but my engagements here will not admit of my absence. I trust therefore that no objection will be made on that account. Ever since the
            establishment of the Offices, under the present Government, I have ⟨mutilated⟩ employed therein and have made it ⟨mutilated⟩
            obtain a knowledge of the business ⟨mutilated⟩ myself that now I
            am enabled, not only ⟨mutilated⟩ Satisfaction to individuals but
            to attend ⟨mutilated⟩ interest of the public.—Give me leave to
            refer you to the Secretary of the Treasury for some information of my Capability—And if
            I am fortunate to get the appointment rely the trust reposed in me
            Shall not be abused. I am Sir with much Respect Your very obt
            & Humle Servt
          
            Laurence Muse
          
        